 INT'L LADIES' GARMENT WORKERS' UNION, AFL-CIO353WE WILL offer to Eugene Fazendin, Walter Williams, John Schnapp, JohnKinney, and Robert Urbach, immediate and full reinstatement to their formeror substantially equivalent position, without prejudice to any rights and privilegespreviously enjoyed by them, and make them whole for any loss of wages sufferedas a result of the discrimination against them.All our employees are free to become, remain, or refrain from becoming or re-maining, members of Office Employees International Union, Local No 9, AFL-CIO,or any other labor organization, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act.We will not discriminatein regard to hue or tenure of employment or any term or condition of employmentagainst any employee because of membership in or activity on behalf of any suchlabor organization.NATIONAL FOOD STORES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 consecutive days from the date of posting,and mustnot be altered, defaced, or covered by any othermaterial.Employees maycommunicatedirectly with the Board'sRegionalOffice,MidlandBuilding,176 West Adams Street, Chicago,Illinois,60603, Telephone No. Central6-9660, if they have anyquestion concerning this notice or compliance with itsprovisions.International Ladies'Garment Workers'Union,AFL-CIOandFederation of Union Representatives.Case No. 2-CA-8849.April 29, 1963DECISION AND ORDEROn January 31, 1963, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief, and the Charging Partyfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.The TrialExaminerfound that the Respondent violated Section8(a) (5) and (1) of the Act by its admitted refusal to bargain withFOUR, which had been certified by the Board as the representativeof an appropriate unit of the Respondent's employees.The Respond-ent contends that because the Board refused to grant it a hearing on142 NLRB No. 46. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain challenged ballots, thereby denying it due process, the certifi-cation was invalid and there was no obligation upon it to bargain.The ballots had been challenged by FOUR on the ground that thevoters should be excluded as supervisors.The Regional Director,following an investigation, issued a report in which he sustained thechallenges and excluded the individuals in question on the groundthat they lacked a sufficient community of interest with those in theunit.Thereafter, the Respondent filed exceptions to this report withthe Board, setting forth in great detail the duties of these individualsand the Respondent's contentions regarding their unit placement.The Board found 1 that these individuals should be excluded from theunit for the same reasons as those relied upon by the Regional Director.We find, in agreement with the Trial Examiner, that the Respond-ent has been afforded an opportunity to litigate fully all the relevantissues in this case, and that it has not shown that there are materialor substantial questions of fact or law that warrant a further hear-ing.2Accordingly, we conclude, as did the Trial Examiner, that thecertification was valid and the Respondent's admitted refusal to bar-gain violated Section 8(a) (5) and (1) of the Act.ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.1Supplemental Decision, Direction,and Order,dated October 3, 1961, not published inNLRB volumes,inwhich the Board granted a hearing on certain other challenges, butdenied a hearing as to the Respondent's contentions involved herein on the ground thatthey did not raise material and substantial questions of fact.30 K.Van and Storage, Inc,127 NLRB 1537,1539, enfd. 297 F. 2d 74(C.A. 5) ;J.R. Simplot Company,138 NLRB 172InNLR.B. v. The Joclsn Manufacturing Company,314 F. 2d 627(CA. 2), mod 314F. 2d 635 (C.A. 2), the United States Court of Appeals for the Second Circuit recentlyheld that the Board properly conditions the right to a hearing with respect to challengedballots on"a showing that factual issues are`substantial and niaterial'-a requirementnot only proper but necessary to prevent dilatory tactics by employers or unions dis-appointed in the election returns."The court went on to find,contrary to the Board, thatsubstantial and material issues had been raised and remanded that case to the Board fora hearing thereonThe instant case presents a different situation and, applying the legalprinciple approved by the court inJoctsn,we are convinced,as was the Trial Examiner,that the Respondent in the instant case has not raised such substantial and materialissues in this case.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge filed September14, 1962, by the Federationof Union Representa-tives (herein called FOUR), the General Counsel of the National LaborRelationsBoard, bythe RegionalDirector for the SecondRegion, issued a complaint onOctober 2,1962, alleging that InternationalLadies'GarmentWorkers'Union,AFL-CIO (herein called Respondentor ILGWU), as the employerof certain of itsstaff members,refused to bargaincollectivelywith FOUR, the certified majorityrepresentative of the employees in an appropriate bargaining unit.Respondentadmits thatithas refusedto bargain with FOUR and to furnish it with certainrequested information,although itquestionsthe particulardate onwhich the refusalscommenced.Its basic defense is that the representation election inCase No. 2-RC- INT'L LADIES'GARMENT WORKERS'UNION, AFL-CIO35511158 [131 NLRB 111],upon the basis of which FOUR was certified as the statu-tory bargaining representative of its employees,is invalid.Pursuant to due notice, a hearing was held before Trial Examiner Samuel M.Singer in New York, New York, on November 26 and 27, 1962.All parties werepresent and were afforded full opportunity to be heard and to introduce relevantevidence.Subsequent to the hearing the General Counsel and Respondent filedbriefs.The Charging Party submitted a memorandum at the hearing.Upon the entire record I in the case,Imake the following:FINDINGS OF FACT1.THE STATUS OF RESPONDENTRespondent is an International labor organization consisting of numerous locals,joint boards, district councils, and regional departments,with a membership ofover 400,000, and employs, among others, business agents, organizers,educationaldirectors,and clericals.It has its principal office and place of business in NewYork, New York, and various other places of business in States other than NewYork, where it has engaged in representing employees for the purposes of collectivebargaining with various employers who are engaged in interstate commerce, eachof whom manufacturers or sells goods of a value in excess of $50,000.During thepast year,which is a representative period,Respondent has received per capita duesand initiation fees valued in excess of $6,000,000 at its International offices inNew York from locals chartered by the International and located throughout theUnited States.Ithas also received contributions for the death benefit fund asprovided for by collective-bargaining agreements with employers located throughoutthe United States valued in excess of $1,000,000,of which in excess of$100,000 wasreceived from employers located outside the State of New York.Upon these uncontroverted facts I find that Respondent is engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.II.THE LABOR OGRANIZATION INVOLVEDI find from the Board'sdecision in the representation proceedinginCase No.2-RC-11158, referred to above, that FOURisa labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The representation proceedingOn December 27, 1960, FOUR filed a petition for investigation and certificationof representatives,seeking exclusive representation of certain staff members em-ployed by Respondent?Pursuant to Section 9(c) of the Act,the Regional Directorthereafter directed that a hearing be held with respect to the petition.3Followingthis hearing(held on January 17 and February 8, 9, and 10, 1961),the Board onApril14, 1961,issued its Decision and Direction of Election(131 NLRB 111) inwhich it found that the following individuals constituted an appropriate collectivebargaining unit:All individuals on the payroll of International Ladies' Garment Workers' Union(as distinguished from its locals)who serve as business agents, organizers,educational directors,and who do union label and political work, excludingoffice clericals,supervisors,professionals, watchmen,and guards as defined inthe Act.The Board in its Decision and Direction of Election rejected Respondent's conten-tion that the business agents, whom FOUR sought to be included in the unit, were"managerial employees, or for other reasons, should not be considered employees'On January 7, 1963, I issued an order granting Respondent'smotion to correct thetranscript of the hearing.The order also corrects other typographical and obvious errorsappearing in the transcript.3 The record in the representation case, Case No 2-RC-1115'8,was treated by the partiesto be automatically part of the record in the instant complaint caseUnder Section 9(d)of the Act the entire record in the representation proceeding would be included in thepresent one in enforcement or review proceedings under Section 10(e) or(f)of the Act3The Regional Director acted pursuant to Section 102 63 of the Board's Rules andRegulations,Series 8, then in effect.712-548-64-vol. 142-24 356DECISIONSOF NATIONALLABOR RELATIONS BOARDunder theAct."TheBoard concluded that "on the basis of the record as a whole,particularly in view of their duties,responsibilities,lines of progression and training,that all the employees sought by[FOUR]have sufficient community of interest towarrant their inclusion in the single unit as herein provided."(131NLRB 111,112, footnote 3.)Pursuant to the Decision and Direction of Election,the Regional Director con-ducted an election among the employees in the above-mentioned unit on May 12,1961.Of the total ballots cast, 115 were for FOUR,100 against it, 2 ballots weredeclared void,and 33 were challenged.4Since the challenged ballots were sufficientin number to affect the results of the election,the Regional Director conducted aninvestigation into the validity of the challenges and also the objections filed byRespondent to the conduct of the election.In his report on objections and report on challenged ballots, issued June 29, 1961,the Regional Director recommended that:(a) the objections be overruled;(b) Re-spondent be sustained as to 11 of the 33 challenges and FOUR as to 19 challenges;and (c)the ballots of 3 individuals remain unopened and held in abeyance until dis-position of pending unfair labor practice charges.5As FOUR would thereby re-ceive a majority of the total valid ballots cast,the Regional Director recommendedthat FOUR be certified as the statutory representative in the bargaining unit.The Regional Director's report sets forth in detail the duties and functions of eachof the challenged voters and the reasons underlying his findings that each should, orshould not, be included in the appropriate bargaining unit.Only 10 of the original33 challenged voters are still involved in this proceeding.Four of these are in-dividuals on the staff of Respondent's official newspaper Justice; 6 two are employedin its political department(Evelyn Dubrow and David Wells); two are in the edu-cational department(Ralph Reuter and Fannia Cohn);and one is on Respondent'spromotion staff(Harry Crone).The 10th challenged voter, James Barker, is thedirector of one of the International's health fund committees and a part-time businessagent.In general,the Regional Director found that the publication(Justice),politi-cal, educational,and promotion departments are service departments which are di-rectly responsible to the International'spresident as distinguished from the fieldpersonnel included in the bargaining unit, such as business agents, organizers, andeducational directors,who are responsible to the locals'managers and to regionaldirectors;that the personnel in these departments have little contact with the fieldemployees and what contact they do have is for the most part by telephone or cor-respondence;that whereas in the field there is generally an interchange of dutiesbetween organizers,business agents, and educational directors,this is not true ofservice department employees;and,most importantly,that the positions and func-tions of the nine employees in the departments in question are not those performedby the employees in the bargaining unit?As to James Barker, the Regional Directorfound that he spends 80 percent of his time as director of the health fund and only20 percent of his time in duties falling within the scope of the unit and,therefore,that he is also outside the bargaining unit.Thereafter Respondent filed exceptions to the Regional Director's report,object-ing to most of his findings and recommendations,including those with respect tothe challenges of the 10 individuals described above.Respondent first pointed outthat all four employees in the political and educational departments were challengedby FOUR solely on the ground that they were supervisors and not because theirpositions were outside the unit-the ground relied on by the Regional Director forupholding three of these four challenges.Respondent then went on to say that,4The Board agents challenged the ballots of 9 employees on the ground that their namesdid not appear on the list of eligible voters ; the remaining 14 ballots were challenged byFOUR and Respondent on the grounds that the employees who cast them were either out-side the bargaining unit or were supervisors.5 The three challenged voters were the subject of an unfair labor practice case,in whichFOUR had alleged,among other things, that Respondent had discharged or transferredthe employees in question for discriminatory reasonsAfter investigation,the RegionalDirector dismissed the charge as to one employee(137 NLRB 1681,footnote 3).Thealleged discriminatory treatment of the remaining two (Constantine Sedares and IsadoreBloom),was litigated in Cases Nos 2-CA-7857-1 and 2-CA-7923 [142 NLRB 82], inwhich Trial Examiner George A. Downing recently issued his Intermediate Report findingthat Respondent'sactions were not discriminatorily motivated and recommending dis-missal of the complaint as to these two employees(IR-345-62).9 Burton Berinsky,Meyer Miller,Saul Rosen, Samuel WeissAs to one individual on the educational staff, Fannia Cohn, the Regional Directorfurther found that she is a supervisor and is disqualified from the unit on this ground also INT'L LADIES' GARMENT WORKERS' UNION, AFL-CIO357"We except to the Regional Director's findings and recommendations as to all nineballots, and shall show that he erred in finding these nine staff members to be out-side the unit..We shall show that all nine persons fall within the [unit] descrip-tion and therefore that their ballots should be admitted."There then followed adetailed statement of the "general errors" allegedly committed by the RegionalDirector in failing"to give a natural reading"to the unit description in the Board'sDecision and Direction of Election,his alleged errors in emphasizing certain facts andignoring others, and a lengthy analysis of the duties and positions of each of the10 employees and the alleged community of interests of all departments,which,according to Respondent,justified the inclusion in the unit of the employees inquestion.Respondent sought to show that the Regional Director's finding that thestaffmembers in the departments have "little contact" with field employees, "canhave no materiality in a unit of union representatives"and, in any event, is un-founded.Finally,Respondent urged the contention that"some members of thePolitical and Education Departments were permitted to vote without challenge,"although "the duties of those who were challenged are no different in kind fromtheirs."As to the 10th individual,James Barker, Respondent emphasized that hisfunctions were "similar to those rendered by other business agents" who were in-cluded in the unit.In conclusion,Respondent requested that the challenges to 19ballots(including the 10 referred to above) 8which were then still in issue, "beoverruled and the ballots.opened and counted"or, in the alternative,that "theBoard should direct a hearing to develop the full facts concerning the ballotsthrough examination and cross-examination."In its Supplemental Decision,Direction,and Order,issued October 3, 1961 (notpublished in NLRB volumes),the Board granted Respondent's request for a hear-ing on the challenges of nine staff members not involved in this proceeding, as towhom, the Board found,Respondent had raised"material and substantial questionsof fact."The Board found that no such material and substantial questions werepresented as to the 10 others involved in this proceeding,denied Respondent's re-quest for hearing as to them,and sustained the challenges by FOUR.The Boardstated :As to the challenges to the ballots of [the 10 employees]we find on the basisof the record that their duties primarily involve staff functions,and in generalhave only an indirect relationship with the rank and file members.We thereforeagree with the Regional Director that the individuals in question do not havesufficient community of interests to be included in a unit of essentially fieldorganizers and business agents.Accordingly,we sustain the challenge to theirballots.Addressing itself to Respondent's procedural questions,the Board further stated:We find no merit in the contentions of the Employer[i.e.,Respondent] thatthe Regional Director is precluded from disposing[of] the challenged ballotsfor reasons other than those alleged by the party at the time of the challenges.It is well-established that the Regional Director in his investigation is not re-stricted to matters raised by the parties, and that information uncovered duringthe course of his investigation may be used as the basis for his recommenda-tion.See, e.g.,Carter-Lee Lumber Company,119 NLRB 1374, 1376.Nor do we find merit in Employer's contention that employees with dutiessimilar to individuals whose challenges were sustainedimproperly voted.Wefind such contentions in the nature of post-election challenges which the Boarddoes not consider. See, e.g.,.N.L.R.B. v. A. J. Tower Company,239 US.324.We, therefore, deny the Employer's request for a hearing regarding theindividuals in question.Respondent did not file a petition for reconsideration of the Board's SupplementalDecision,Direction,and Order.The subsequent steps in the representation proceeding are here relevant only inso-far as they culminated in the ultimate certification of FOUR on August 6, 1962,as the bargaining representative for the unit found appropriate by the Board 98All 19 challenges were made by FOUR.8In the interim,between November 8 and 21, 1961,a hearing was conducted on the ninechallenges,not here involved,as previously directed by the Board.On December 22, 1961,the hearing officer issued his report in which he recommended that the challenges be over-ruled and the ballots be opened and counted. In Its Second Supplemental Decision,Direction,Notice, and Order,Issued June 22, 1962(137 NLRB 748),the Board adoptedthese recommendations.A revised tally of ballots issued pursuant to this decision showed 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. The unfair labor practice proceedingOn August 8, 1962, FOUR, addressed a registered letter to David Dubinsky,Respondent's president, requesting Respondent to meet and bargain with it and to sub-mit certain bargaining information.The letter was returned unopened on August 9,marked "refused." 10 In its answer to the complaint, Respondent admitted that it hadthereafter on various occasions refused to negotiate with FOUR and to furnish it datarelating to the wages, expenses, and fringe benefit schedules of the employees in thebargaining unit.Respondent set up the following three affirmative defenses for itsconduct: (1) It was not an "employer" of the staff members in the unit found ap-propriate by the Board; (2) the staff members were not "employees" within themeaning of the Act; and (3) the Regional Director's "conclusion in his certification ofAugust 6, 1962, that FOUR had been designated and selected by a majority of thestaff members in the unit described by the Board in its Decision and Direction ofElection of April 14, 1962, does not correspond with the actual facts" because it wasbased on the Board's ruling on challenged ballots, which ballots "the Board arbitrarilyfailed to count."Thereafter the General Counsel filed a motion to strike the affirmative defensesand for judgment on the pleadings on the ground that the issues raised in the answerhad already been litigated and decided in the representation proceeding. In opposingthis motion in the instant hearing Respondent contended, however, that it was entitledto submit evidence on its third affirmative defense because (1) it was never affordeda hearing on the challenged ballots and its was entitled to such hearing as a matterof right; (2) the procedures followed by the Board in the investigation and determina-tion of the issues involved in the 10 challenged ballots deprived it of due process oflaw; (3) the Board's refusal to grant it a hearing was arbitrary and unreasonableas it was entitled to such hearing under the Board's own Rules and Regulations be-cause its exceptions to the Regional Director's report raised substantial and materialfactual issues; and (4) the Board improperly applied its ruling with respect to post-election challenges in denying it an opportunity to show that individuals with dutiessimilar to those of the excluded individuals voted in the election.Respondent con-ceded that it was granted a full hearing on the questions whether it was an "em-ployer" and whether the individuals in the unit were "employees" under the Act. Italso conceded that it was afforded procedural due process in the determination ofthese questions by the Board.iiI granted the General Counsel's motion to strike the affirmative defenses from theanswer because (a) admittedly none of the evidence proffered was newly discoveredevidence or evidence unavailable for production in the representation hearing; (b)the matters raised as affirmative defenses were previously advanced, or could havebeen advanced, in the earlier proceeding; and (c) I considered myself bound by theBoard's determination which were adverse to Respondent. I denied, however, themotion for judgment on the pleadings because evidence had been adduced at the hear-ing with respect to one allegation in the complaint, namely, the date of commence-ment of Respondent's refusals to bargain and submit bargaining data, and, further,because I deemed it more appropriate to rule upon the merits of the General Coun-sel's case in my Intermediate Report.Thereafter Respondent made offers of proof detailing the evidence it wouldhave adduced to support its contentions.Based on my prior ruling, I rejected theproffered evidence.that there were 115 votes for, and 113 votes against, FOUR, with the 2 challenged ballotsof the employees involved in the pending unfair labor practice proceeding still undisposedof (seesupra,footnote 5).On July 26,1962, the Board,upon the petitionof FOUR,directed the Regional Director to open the ballots of these two employees and certifyFOUR if oneor both ballots were cast for it, as in such situation the ultimate findingsby the Board in the unfair labor practice proceeding could not change the final result ofthe election(137 NLRB 1681)The two ballots were thereafter opened, were found tohave been cast in favor of FOUR,and thus were not determinative of the results of theelection.10The foregoing findings are based on exhibits introduced at the hearing and on theuncontradicted testimony of Constantine Sedares,temporary chairman ofFOUR, whotestified on this point.No evidence or testimony was received on any other matter.21The foregoing questions,as well as the issue of the appropriateness of the unit, werelitigated in the preelection hearing which culminated in the issuance of the Board'sDeci-sion and Direction of Election on April 14, 1961(supra).The voting eligibility of theindividuals in question was not raised in the preelection hearing. INT'L LADIES' GARMENT WORKERS' UNION, AFL-CIO359ConclusionsRespondent in its brief, in effect requests reconsideration of my ruling denying itthe right to relitigate matters raised and determined in the prior representation pro-ceeding. It renews its request for a hearing "to grant to the ILGWU the due processpreviously denied it" with respect to the issue of the voting eligibility of the 10challenged voters, and to take all necessary "corrective steps" to remedy the "fataldefects" in procedure.For the reasons already stated and set forth in greater detailbelow, I am constrained to deny Respondent's request and I hereby reaffirm myprior ruling.A.It has long been established that issues which were raised,or could have beenraised, in the representation proceeding,may not be relitigated in the complaintproceeding 12For"a single trial of the issues[is] enough."Pittsburgh Plate GlassCo v N.L.RB.,313U S. 146, 162.While it is true that the prohibition on the intro-duction ofevidence in the complaint hearing does not apply to newly discoveredevidence,or evidence unavailable at the time of the representation proceeding, thisadmittedlyis not the situation in this case,and I so find.Hence, Respondent wasbarred from litigating in the instant proceeding such questions,among others, asto whether it is an "employer"in relation to the individuals in the unit found ap-propriateby theBoard and whether these individuals are "employees" within themeaning of the Act-questions which had been raised and decided in the priorrepresentation proceeding.B.It is equally settled that an employer is not entitled to a postelection hearing asa matter of right.The only statutory requirement under Section 9(c) (1) of theAct is for a hearingprior tothe election to determine whether or not a questionconcerning representation exists.Respondent was, of course, accorded such hearing.But "Nowhere in the Act is there a specific requirement that the Board conductpost-election hearings on objections"(N.L.R.B. v. O. K. Van Storage, Inc.,297 F. 2d74, 75 (C.A. 5) ), "or as herein advanced, to exceptions to a regional director's'Report on Objections'"(J.R. Simplot Company,138 NLRB 172) Section 5(6) ofthe Administrative Procedure Act expressly exempts the certification of employeerepresentatives from its formal procedural requirements for a hearing, 60 Stat. 239,241, 5 U S.C. 1001, 1004.Respondent's contention in its brief that a party in apostelection hearing should, as a matter of justice and fairness, be entitled to litigateas of rightany question which was not "anticipated" in the preelection hearing, isa matter that should be addressed to Congress and not to the Board.C.Nevertheless, the Board's Rules and Regulations do provide that the Board "maydirect" even a postelection hearing where "it appears to the Board" that the excep-tions filed to the Regional Director's report on objections or challenged ballots "raisesubstantial and material factual issues." 13It appears to me, and Respondent inits brief implicitly concedes, that the holding of a hearing under these provisions isdiscretionary with the Board.The Board, finding that a hearing may prove fruitfulin resolving substantial and material factual questions in a given case, will in suchcase direct a hearing.Where, however, the Board finds otherwise, it is clear thatthe Board's determination to withhold a hearing is vulnerable only if it is shownthat the Board's action was arbitrary or capricious.This, in substance, is theteaching of cases relied on by Respondent, such asN.L.R.B. v. Poinsett Lumber andManufacturing Company, 221F. 2d 121 (C.A. 4), where it was held that the Board'sfailure to grant a hearing was, under the circumstances of the particular case, im-proper.None of these cases stands for the proposition urged by Respondent that11at some stage of an administrative agency's proceedings ... such agency must grant12NL R B. v Worcester Woolen Mills Corporation,170 F. 2d 13, 16 (C.A 1), Bertdenied 336 U S. 903 ;N L.R B v American Steel Buck Corp,227 F 2d 927, 929 (C A 2)N 'L R B. v. Southern Bleachery & Print Works, Inc,257 F. 2d 235, 241 (C A 4)NLRB. v West Kentucky Coal Company,152 F 2d 198, 200-201 (C A 6), cert. denied328 U S. 866;Allis-Chalmers Manufacturing Company v N L R.B ,162 F. 2d 435, 440-441(C A. 7) ; Quaker City Life Insurance Company,138 NLRB 61"See Section 102.69(d) of the Board's Rules and Regulations, Series 8, in effect duringthe period here in question. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDa hearing on any issue that is the subject matter of any ruling, decision, ordetermination."Here, the Board. after examining Respondent's detailed exceptions to theRegional Director's report, found that no material and substantial issues were pre-sented as to the 10 challenged voters in question, and the Board then denied Re-spondent a hearing on this matter.As a Trial Examiner of the Board, I am boundby the Board's finding.Air Control Products of St. Petersburg, Inc.,139 NLRB413;Esquire, inc. (Coronet Instructional Films Division),109 NLRB 530, 539,enfd. 222 F. 2d 255 (C.A. 7). See alsoN.L R.B. v. West Kentucky Coal Company,152 F 2d 198, 201 (C.A. 6), cert. denied 328 U.S. 866. Certainly, it is not for meto say that the Board's denial of the hearing was arbitrary or capricious.D.Respondent's contention that the procedures followed in the investigation anddetermination of the issues deprived it of due process is predicated on the claim thatitwas never accorded adequate notice of the factual issues respecting at least thefour individuals employed in the political and educational departments (Dubrow,Wells, Reuter, and Cohn) either in the investigatory or subsequent stages of therepresentation proceeding.Respondent in its brief thus puts this contention: "Inthe course of the Board Agent'sex parteinvestigation, and in the course of theconsideration of the eligibility of these four voters, first by the Regional Directorand ultimately by the Board itself, the important factual issues were changed andaugmented, and as such, were ruled upon without giving notice of such new issuesto the ILGWU, let alone opportunity for confrontation or hearing."1.In support of its position of lack of notice of the issues in the investigatorystage, Respondent offered to prove that FOUR, without notice to Respondent, shiftedits position as to why the four individuals were not eligible to vote; 14 that the Boardinvestigator denied it the right to be present during his interviews of the witnesses;and that the investigator likewise denied it the right to secure or examine copies ofthe statements executed by the witnesses for the investigator.Respondent admittedat the hearing that these contentions were new, that they were not raised in itsexceptions to the Regional Director's report, and that they were raised for thefirst time before me at the hearing. It is clear, therefore, and I so find, that thesematters are not litigable in the camplaint proceeding.In any event, Respondent's contention with respect to the investigation, like itscontention with respect to its right to a hearing, misconceives the nature and purposeof a representation proceeding.Such proceeding is not "contentious litigation, noteven litigation, but investigation.It is made on behalf of the Board by membersof its staff.The outcome is merely a certification of a bargaining representative."N.L.R.B. v. Botany Worsted Mills,133 F. 2d 876, 882 (C.A. 3), cert. denied319 U.S. 751. The proceeding is not "adversary"(N.L.R B. v. National MineralCompany,134 F. 2d 424, 426 (C.A. 7), cert. denied 320 U.S. 753), and no actionis taken against anyone. Indeed, many courts have observed that an employer has"little if any voice or interest" in such proceedingForeman & Clark, Inc V.N.L R B.,215 F. 2d 396, 406 (CA. 9), cert. denied 348 U S. 887.15 It is thereforeclear, and I find, that the denial of access to Respondent of the information obtainedby the Board investigator in the course of his investigation did not constitute a denialof due process.162.Respondent's contention that the manner of disposition of the challenges bythe Regional Director likewise "lack the essential elements of due process and fairplay" is predicated on the claim that the Regional Director sustained the challengesto the ballots of three of the four individuals here in question on the ground thattheir positions and functions were not those performed by employees in the unit14FOUR originally challenged their eligibility on the ground that they were super-visory employees;according to Respondent,FOUR subsequently urged that their workduties and functions fell outside the scope of the unit15 See alsoBotany WorstedMillsandNational Mineral Co , supra; N L.R B. v S H. Kressand Company,194 F. 2d 444, 445 (C.A6) ;N.L R.B v Kentucky Utilities Company,182F. 2d 810, 812=813 (C.A. 6).16 Compare cases holding that statements of witnesses for the Government must be madeavailable to counsel for purposes of cross-examination but only after the witnesses testifiedat the hearingSee, e g,Chambers Manufacturing Corporation,124 NLRB 721, enfd278 F 2d 715,716 (C A5);The Baser Tanning Company v. N L R B.,276 F 2d 80, 83(CA 6), cert. denied 363 US. 830. INT'L LADIES' GARMENT WORKERS' UNION, AFL-CIO361and not, as was urged by FOUR, because they were supervisors.17Respondentargues that the Regional Director's action was "entirely unanticipated" and cameas a "complete surprise" and, hence, that it was never afforded an opportunity toaddress itself to the ground relied on by the Regional Director for excluding theemployees in question.The Board in the representation proceeding has alreadyrejected this contention in holding that the Regional Director is not precluded "fromdisposing [of] the challenged ballots for reasons other than those alleged by theparty at the time of the challenges," 18 and this ruling is binding upon me.In any event, I cannot accept Respondent's claim that it was not afforded an oppor-tunity to address itself to any issue other than the supervisory issue.Contrary toRespondent's contention, the Regional Director's letter of May 19, 1961, shows on itsface, that the Respondent was requested to state its position "with respect to theeligibilty or ineligibility of the challenged voters," without qualification, "in additionto submit factual information or evidence bearing on the reason for the challenge"given by FOUR.19Moreover, even if it be true, as Respondent contends, that itfirst acquired knowledge of the ground relied on by the Regional Director after theissuance of his report, Respondent conceded at the complaint hearing that it didmeet this ground in its exceptions 2u Indeed, as noted,supra,Respondent in itsexceptions gave a detailed description of the duties and functions of the excludedemployees to show that they "fall within the [unit] description" and that theRegional Director erred in excluding the employees on this very ground.Havingbeen afforded full opportunity to present its position at some stage of the representa-tion proceeding, Respondent cannot validly claim a violation of due processrequirements213.Finally,Respondent contends that it was again deprived of adequate noticeof the issues under consideration when the Board allegedly "ignored the findingmade by the Regional Director" and "introduced a wholly new determining factualissue in support of its conclusion" that the four employees (and also the remainingsix)were ineligible to cast ballots. In my view, Respondent's contention is withoutsubstance.Respondent itself concedes in its brief that "The Board, in agreementwith the Regional Director, concluded that they [the 10 individuals] were noteligible to vote and, like the Regional Director, based this conclusion on a findingthat the work of their departments was outside the bargaining unit."The factthat the Board in its decision did not specifically allude to "the supporting findingsmade by the Regional Director and to which ILGWU addressed its exceptions" 22does not establish that the Board "ignored" these "supporting findings."The Boardwas not required to comment explicitly on each and every subsidiary point made by17Asnotedsnpi a,footnote 7, the Regional Director sustained the challengeto the voteof Cohn,one of the individuals in the educational department,on both grounds.isCfNLR.B.v Dal-Tex Optical Co., Inc,310F. 2d 58 (CA 5).19This letter, upon which Respondent heavily relies,isappended to its briefIt wassent toall of theparties,including Respondent,after theelection and beforethe RegionalDirector issued his report"'Thus in one of his colloquies with the Trial Examiner, Respondent's counsel stated'Mr. Topon: . . . we proceeded to address ourselves to the issues which were nowpresented to us by the regional director and we didso by way of ourexceptions;their supervisor,Mr. Dubinsky ; their contact with other people in the unit,and theinterchange,as well as the overall question of whether these departments are outsidethe unit.We put on full-we believe-full factualbases for refutingfully thisfinding by the regional director on the report on objections.TRIAL EXAMINER:In other words,you were afforded an opportunity to present yourposition,to set forth facts as you saw them.Mr TopoL: Asto the issues which the regional director raised with regard to thesepeople in his report on objections. . . .aCompareDepartmentdSpecialty Store Employees Union,etc.v GeraldA. Brown,284 F 2d 619,628 (IC.A 9), cert. denied 366 US.934,where the court stated, "Generallyspeaking,due process does not require a hearing at any particular time,but only beforesubstantial rights are effected.This istrue even though there is a material dispute as tothe facts[citing cases]."21Respondent lists these"supporting findings" as follows (brief, p. 22)' "(a) these de-partments[Political,Educational,Justice, Promotion]are directly responsible to Presi-dent Dubinsky;(b) the personnel of these departments have little contact with `fieldemployees,'I e., staff members working in the field ; and(c) there is not in these depart-ments the interchange that generally takes place in the field " 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director where it expressed no disagreement as to any of them and,in fact,adopted his ultimate findings and conclusions.Nor did the Board's specific finding that the excluded employees'duties "primarilyinvolve staff functions,and in general have only an indirect relationship with therank-and-file members" introduce"a wholly new" issue.Contrary to Respondent'sclaim, the Regional Director in his report did deal with the relationship of the in-dividuals in question with the rank-and-file employees in the unit.For, throughouthis report the Regional Director refers to the type of contacts,dealings, and asso-ciations these individuals have with the field employees and explains how they"service" the shops in which these rank-and-file union members are employed. Inthe final analysis, the basic test applied both by the Board and the Regional Directorwas whether the individuals involved had,by reason of their duties, associations, andother factors,a "sufficient community of interest to warrant their inclusion" in theestablished bargaining unit.This is the test which the Board laid down its originalDecision and Direction of Election dated April 14, 1961(before the RegionalDirector issued his report)and which the Board later reiterated in its SupplementalDecision,Direction,and Order dated October 3, 1961(when it reviewed the RegionalDirector's report).Accordingly,Imust reject Respondent's contention that it was deprived of ade-quate notice of the "determining factual issues" consideredby theBoard as well asthe Regional Director.I find that Respondent failed to establish that the proceduresfollowed in the determination and investigation of the issues deprived it of dueprocess of law.E.Respondent'sremaining contentionis that theBoard improperly denied it anopportunityto show that two individuals in the political-educationdepartments wereallowed to votein the election,even though their duties aresimilar to those of thechallenged voters whowere excluded from the bargainingunit.TheBoard, relyingonN.L.R.B. v. A. J. Tower Company,329 U.S. 324, rejectedthis contention on theground thatitwas "in the nature of post-election challengeswhichthe Board doesnot consider."Since the contentionhas alreadybeen determinedby the Board, thedeterminationis binding upon me and I have no alternativebut to rejectRespond-ent's position.Cf.N.L.R.B. v. BotanyWorsted Mills,133 F. 2d 876, 882 (C.A. 3),cert. denied 319 U.S. 751.Accordingly,for all of the foregoing reasons, I find and conclude that during alltimes material herein,FOUR hasbeen, and now is, the certifiedcollective-bargainingrepresentative of Respondent's employees in the appropriate unit hereinbefore de-scribed.I furtherfind and conclude that Respondent has, sinceAugust 9, 1962,refused to bargain collectively with the Unionas the exclusive representative of itsemployeesin the unit;and that Respondentby suchrefusal has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(5) and,derivatively,also Section 8(a)(1) of the Act.IV.THE REMEDYHaving found that Respondent has engaged in unfair labor practiceswithin themeaning of Section 8(a)(5) and(1) of the Act, Iwill recommend that it cease anddesist therefromand that it take certainaffirmativeaction designedto effectuate thepolicies ofthe Act.CONCLUSIONS OF LAW1.International Ladies' Garment Workers' Union, AFL-CIO, Respondent herein,isan employer within the meaning of Section 2(2) of the Act, and is engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2Federation of Union Representatives is a labor organization within the meaningof Section 2(5) of the Act.3.The following unit of Respondent's employees is appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act:All individuals on the payroll of International Ladies' Garment Workers' Union(as distinguished from its locals)who serve as business agents, organizers, edu-cational directors,and who do union label and political work, excluding officeclericals, supervisors,professionals,watchmen,and guards as definedin the Act.4.At alltimes since August 6,1962, Federation of Union Representatives hasbeen, and continues to be, the exclusive bargaining representative of all the em-ployees in the aforementioned unit for the purposes of collective bargaining withinthemeaning of Section 9(a) of the Act. INT'L LADIES' GARMENT WORKERS' UNION, AFL-CIO3635.By refusing, on and after August 9, 1962, to bargain collectively with theFederation of Union Representatives, as the exclusive representative of its employeesin the aforesaid unit, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of the Act.6.By refusing, on and after August 9, 1962, to furnish the Federation of UnionRepresentatives with data relating to wages, expenses, and fringe benefit schedulesof the employees in the aforesaid unit for the purpose of negotiating a collective-bargaining agreement covering such employees, Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(5) and (1)of the Act.7.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclusions and the entire record,including the record in the representation case, and pursuant to Section 10(c) ofthe Act, Respondent International Ladies' Garment Workers' Union, AFL-CIO, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with the Federation of Union Representatives,as the duly certified exclusive representative of its employees in the following appro-priate unit:All individuals on the payroll of International Ladies' Garment Workers' Union(as distinguished from its locals) who serve as business agents, organizers, edu-cational directors, and who do union label and political work, excluding officeclericals, supervisors, professionals, watchmen, and guards, as defined in the Act.(b)Refusing to furnish the Federation of Union Representatives, as the dulycertified representative of its employees, with data relating to wages, expenses, andfringe benefit schedules of the employees in the appropriate unit for the purpose ofnegotiating a collective-bargaining agreement covering such employees.(c) In any like or related manner interfering with the efforts of the Federationof Union Representatives to bargain collectively with Respondent on behalf of theemployees in the above-described unit, or to secure the aforesaid bargaining data.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with Federation of Union Representatives,as the representative of its employees in the above-described appropriate unit, and,if an understanding is reached, embody such understanding in a signed agreement.(b)Upon request, furnish the Federation of Union Representatives with datarelating to wages, expenses, and fringe benefit schedules of the employees in theappropriate unit for the purpose of negotiating a collective-bargaining agreementcovering such employees.(c)Post at its main office in New York City and at all of its other offices whereinitemploys or stations employees in the appropriate unit, copies of the attachednoticemarked "Appendix." 23Copies of the said notice, to be furnished by theRegional Director for the Second Region, shall, after being duly signed by Respond-ent's representative, be posted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall betaken by Respondent to insure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the said Regional Director for the Second Region, in writing, within20 days of the receipt of this Intermediate Report and Recommended Order, whatsteps it has taken to comply therewith.2422 In the event that this Recommended Order be adopted by the Board, the words "A De-cision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."24 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read' "Notify said Regional Director, in writing, within 10 days fiomthe date of this Order, what steps the Respondent has taken to comply herewith " 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommended Order of aTrialExaminerof the National LaborRelations Board,and inorderto effectuate the policiesof the National Labor Rela-tionsAct, we herebynotify our employees that:WE WILL bargain collectively,upon request,with the Federation of UnionRepresentatives,as the exclusive bargaining representativeof all our employeesin the appropriate unitdescribed below with respect to rates of pay, wages,hours of employment,and other terms and conditions,of employment, and,if an agreement is reached,embody suchagreement in a signedcontract.Theappropriate unit is:All individualson the payroll of InternationalLadies' Garment Workers'Union(as distinguished from its locals)who serveas business agents,organizers,educational directors,and who do unionlabeland politicalwork, excluding office clericals,supervisors,professionals,watchmen, andguards asdefined in the Act.WE WILL, uponrequest,furnishthe Federation of Union Representatives, withdata relating to wages, expenses,and fringe benefits schedulesof the employeesin the aforesaid appropriate unit for the purpose of negotiatinga collective-bargaining agreement covering such employees.WE WILL NOTrefuse to furnish the bargaining data as aforesaidor otherwiserefuse to bargaincollectivelywith the Federation of Union Representatives,nor willwe inany like orrelated manner interferewith the efforts of the Fed-erationofUnionRepresentatives to bargaincollectively and to secure theaforesaid bargaining data.INTERNATIONAL LADIES' GARMENT WORKERS'UNION, AFL-CIO,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced, orcovered byany other material.Employees may communicatedirectly withthe Board's Second Regional Office,745 Fifth Avenue, New York, New York, 10022, Telephone No. Plaza 1-5500,if theyhave any questions concerning this notice or compliance with its provisions.The Borden CompanyandAgricultural and AlliedWorkersUnion No. 300,AmalgamatedMeat Cuttersand Butcher Work-men of North America,AFL-CIO.CaseNo. 15-CA-2076.April 29, 1963DECISION AND ORDEROn December 6, 1962, Trial Examiner George J. Bott issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices allegedin the complaint, and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the Respondent, the General Counsel, and the ChargingParty filed exceptions to the Intermediate Report with supportingbriefs.142 NLRB No. 45.